Citation Nr: 1027838	
Decision Date: 07/26/10    Archive Date: 08/10/10	

DOCKET NO.  09-10 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder with major depressive disorder.   

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.   

3.  Entitlement to an initial compensable evaluation for the 
residuals of malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969, 
with service in the Republic of Vietnam from April to 
August 1967, and from December 1967 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Upon review of this case, it would appear that, based on his 
testimony at the time of a Travel Board hearing in January 2010, 
and in addition to the issues currently on appeal, the Veteran 
seeks service connection for chronic tinnitus.  Inasmuch as that 
issue has not been developed or certified for appellate review, 
it is not for consideration at this time.  It is, however, being 
referred to the RO for appropriate action.  

At the hearing in January 2010, the Veteran testified that he 
stopped working due to the inability to deal with the public and 
appeared to related that problem to his service-connected 
posttraumatic stress disorder.  It is unclear however, whether is 
he currently employed.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a request for a total 
disability rating based on individual unemployability (TDIU), 
whether expressly raised by a claimant or reasonably raised by 
the record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of unemployability 
in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The Board refers to the RO for clarification and any indicated 
development, the matter of whether the Veteran is seeking TDIU.

The appeal as to the issues of increased evaluations for service-
connected posttraumatic stress disorder with major depressive 
disorder and bilateral hearing loss are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.  


FINDING OF FACT

The Veteran currently exhibits no residuals of service-connected 
malaria.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for service-
connected malaria have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.88(b), and Part 4, Code 6304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) inform 
the Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the Veteran 
about the information and evidence that VA will seek to provide; 
and (3) inform the Veteran about the information and evidence he 
is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence in June 2008 
and September 2009.  In those letters, VA informed the Veteran 
that, in order to substantiate his claim for an increased 
evaluation, the evidence needed to show that his service-
connected disability had increased in severity.  To the extent 
there existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential fairness 
of the adjudicatory process.  In point of fact, based on a review 
of the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his claim.  
Moreover, neither the Veteran nor his representative has raised 
allegations of prejudice resulting from error on the part of VA.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed the Veteran that it 
had a duty to obtain any records held by any Federal agency.  It 
also informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained not only service treatment 
records, but also VA and private treatment records and 
examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of any additional relevant evidence 
which has not been obtained.  Therefore, no further assistance to 
the Veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d (Fed. Cir. 2006).  

Increased Rating

The Veteran in this case seeks an increased rating for service-
connected malaria.  In pertinent part, it is contended that the 
Veteran has in the past and continues to suffer from residuals of 
malaria, including chills and fever, and that such symptoms 
warrant an evaluation in excess of the noncompensable evaluation 
now in effect.  

In that regard, disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  Moreover, while the Board must consider the 
Veteran's medical history as required by various provisions under 
38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give 
past medical reports precedence over current findings.  

Where, as in this case, an appeal stems from an initial rating, 
VA must frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of October 2008, 
service connection and a noncompensable evaluation for the 
residuals of malaria was granted effective from June 18, 2008, 
the date of receipt of the Veteran's original claim for service 
connection.  The Veteran voiced his disagreement with the 
assignment of that noncompensable evaluation, and the current 
appeal ensued.  

In the present case, a review of the records discloses that, 
while in service, the Veteran received treatment for plasmodium 
vivax malaria.  However, at the time of a VA medical examination 
in July 2009, it was noted that the Veteran had suffered from 
malaria on only one occasion during his Vietnam service some 40 
years earlier, and that there had been no recurrence since that 
time.  On physical examination, there was no evidence of any 
icterus.  Nor was there any evidence of enlargement of the liver 
or spleen.  The pertinent diagnosis noted was "examined for 
residuals of malaria-none found."  

Pursuant to applicable law and regulation, a 100 percent 
evaluation is warranted for service-connected malaria where there 
is evidence of active disease.  (Note:  The diagnosis of malaria 
depends on the identification of malarial parasites and blood 
smears.  If the Veteran served in an endemic area and presents 
signs and symptoms compatible with malaria, the diagnosis may be 
based on clinical grounds alone.  Relapses must be confirmed by 
the presence of malarial parasites in blood smears.)  Thereafter, 
rate residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88(b) Part 4, Code 6304 
(2009).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).  

In the present case, it would appear that, on one occasion in 
service, the Veteran received treatment for what was described as 
plasmodium vivax malaria.  However, it is clear that, at present, 
the Veteran exhibits no residuals of that malarial infection.  
Significantly, and as noted above, at the time of a recent VA 
examination in July 2009, there was no evidence of any icterus, 
or of enlargement of the liver or spleen.  Moreover, in the 
opinion of the examiner, the Veteran showed no evidence of any 
residuals of malaria.  

The Board has considered all the evidence of record, includes the 
assertions of the Veteran that he suffers from fever and chills.  
He conceded at that time of the hearing, however, that these 
symptoms had not been attributed medically to malaria.  Based on 
the aforementioned, and in the absence of any residual disability 
attributable to the Veteran's inservice malaria, a compensable 
evaluation for that disability is not warranted.  Here, the Board 
finds that the disability picture presented by the service-
connected malaria is appropriately contemplated by the rating 
schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  Thun v. Shinseki, 
F.3d 1366 (Fed. Cir. 2009).


ORDER

An initial compensable evaluation for the service-connected 
residuals of malaria is denied.  



REMAND

In addition to the above, the Veteran in this case seeks 
increased evaluations for service-connected posttraumatic stress 
disorder and bilateral hearing loss.  In pertinent part, it is 
contended that current manifestations of those disabilities are 
more severe than presently evaluated, and productive of a greater 
degree of impairment than is reflected by the respective 
schedular evaluations now assigned.  

Regarding the Veteran's claim for an increased evaluation for 
service-connected posttraumatic stress disorder, the Board notes 
that, following a VA psychiatric examination in July 2008, the 
Veteran received a diagnosis of posttraumatic stress disorder and 
major depressive disorder.  Moreover, in the opinion of the 
examiner, the Veteran's post-traumatic stress disorder "signs and 
symptoms" had resulted in deficiencies not only in work, school, 
and family relations, but also in the Veteran's judgment, 
thinking, and mood.  Significantly, following that examination, 
the Global Assessment of Functioning Score assigned the Veteran's 
service-connected posttraumatic stress disorder and major 
depressive disorder was 40.  

The Board observes that, following a more recent VA psychiatric 
examination in July 2009, the Veteran once again received 
diagnoses of posttraumatic stress disorder and major depressive 
disorder.  Moreover, the Global Assessment of Functioning Score 
assigned the Veteran's service-connected psychiatric disorder was 
again determined to be 40.  However, during the course of VA 
outpatient treatment in October 2009, only three months later, 
the Veteran reported that "things weren't going too good."  More 
specifically, according to the Veteran, he had experienced 
certain "relationship problems," including his girlfriend calling 
the police when he tried to remove his cat from her home.  The 
Veteran further indicated that his sleep had been erratic, and 
that medication prescribed for his mood, anxiety, or sleep had 
been "not helpful."  Reportedly, the Veteran continued to 
experience feelings of sadness.  Moreover, both his interest and 
motivation were described as "low."  Significantly, during the 
course of a hearing, the Veteran indicated that he continued to 
receive treatment through the VA for his service-connected 
posttraumatic stress disorder and major depressive disorder.  

Turning to the issue of an increased evaluation for service-
connected bilateral hearing loss, the Board notes that, following 
a VA audiometric examination for compensation purposes in 
July 2008, there was noted the presence of a predominately mild 
to moderate, high frequency sensorineural hearing loss 
bilaterally.  While at that time, it was recommended that the 
Veteran consider a hearing aid evaluation, the Veteran indicated 
that he was "not interested."  

Significantly, following a subsequent VA audiometric examination 
in July 2009, it was noted that the Veteran's hearing was 
"unchanged" from that found at the time of his last audiometric 
evaluation in 2008.  Once again, the Veteran indicated that he 
was "not interested" in a hearing aid evaluation.  However, 
following a VA outpatient audiometric consultation in 
November 2009, only four months later, there was noted the 
presence of a bilateral, moderate to severe high frequency 
sensorineural hearing loss.  Moreover, the Veteran was receptive 
to, and has now, in fact, undergone, a hearing aid evaluation for 
the purpose of being fitted with bilateral hearing aids.  
Significantly, the actual audiometric examination upon which the 
diagnosis of moderate to severe high frequency sensorineural 
hearing loss was based is not at this time a part of the 
Veteran's claims folder.  Moreover, the Veteran testified that 
his hearing was "about the same," that statement was offered in 
the context of the Veteran indicating that he was "not around 
anybody anymore."  See Transcript, p. 15.  This raises the 
question as to whether, were the Veteran to be in the company of 
others on a regular basis, he would, in fact, notice that his 
hearing had deteriorated.  

Based on the aforementioned, the Board is of the opinion that 
additional, more contemporaneous examinations should be 
undertaken prior to a final adjudication of the Veteran's current 
claims for increase.  See Snuffer Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
July 2009, the date of the Veteran's most 
recent VA audiometric examination, and 
specifically including the audiometric 
examination referenced in the VA 
audiometric consultation of November 2009, 
should be obtained and incorporated in the 
claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts to 
procure such records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be included 
in the file.  In addition, the Veteran and 
his representative should be informed any 
such problem.  

2.  The Veteran should then be afforded 
additional VA audiometric and psychiatric 
examinations in order to more accurately 
determine the current severity of his 
service-connected posttraumatic stress 
disorder with major depressive disorder and 
bilateral hearing loss.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
may have an adverse effect on his claims.  

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiners prior 
to completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

3.  The RO/AMC should then readjudicate the 
Veteran's claim for an increased evaluation 
for service-connected posttraumatic stress 
disorder with major depressive disorder, as 
well as his claim for an increased rating 
for service-connected bilateral hearing 
loss.  Should the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claims for 
benefits since the issuance of the most 
recent SSOC in November 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


